Filed 9/15/21 In re E.E. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re E.E., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077104

          Plaintiff and Respondent,                                      (Super.Ct.No. J284845)

 v.                                                                      OPINION

 C.P.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Tracy M. De Soto, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.




                                                             1
       Mother appeals from the termination of her parental rights to her minor daughter,

E.E. Mother argues that the juvenile court erred by failing to apply the parental bond

exception under Welfare and Institutions Code section 366.26, subdivision (c)(1)(B)(i)

(unlabeled statutory references are to this code). We affirm.

                                     BACKGROUND

A. Dependency History

       In April 2020, mother had five children, of whom four-year-old E.E. was the

youngest. Mother did not have custody of any of E.E.’s older siblings.

       Mother’s oldest child was born in 2003. Mother was unable to provide

appropriate supervision, guidance, or a stable home for that child, so she supported the

child’s godparents’ petition in probate court to become the child’s legal guardians, which

was granted.

       In 2010, the juvenile court sustained a section 300 petition as to two other children

on the basis of mother’s substance abuse. Mother failed to comply with reunification

services. The case was terminated in 2011, with juvenile custody orders granting the

father of those children sole physical custody but joint legal custody with mother. In

2013, mother’s parental rights were terminated as to the fourth child after mother failed

to comply with reunification services.

       Then, in 2016, when E.E. was approximately one year old, a dependency petition

was filed as to E.E. in Los Angeles County on the basis of father’s substance abuse and

the parents’ history of engaging in domestic violence. The allegations were sustained.




                                             2
Mother participated in family maintenance services, and the father was bypassed for

reunification services.

B. Present Case

       San Bernardino County Children and Family Services (CFS) received a referral as

to E.E. on April 9, 2020, when E.E. was four years old. Mother had left E.E. with a

friend in late March 2020. After having E.E. for a couple of days, the friend gave E.E. to

E.E.’s maternal grandmother on March 25, 2020. The next day, mother was arrested for

possession of a stolen vehicle but was released from custody shortly thereafter. Maternal

grandmother had E.E. in her custody for almost three weeks. Maternal grandmother did

not have contact information for mother. When maternal grandmother first started caring

for E.E., mother contacted maternal grandmother every second or third day, but the

contact subsequently became less frequent. Maternal grandmother was unable to

continue caring for E.E., so on April 13, 2020, maternal grandmother gave E.E. to

another relative (mother’s step-aunt), Mrs. G. Mrs. G. did not have any contact

information for mother.

       Maternal grandmother expressed concern for E.E.’s safety because mother would

“often leave [E.E.] with different people for several days [or] weeks at a time.” Mother

also would contact maternal grandmother to ask for money for a motel room to house

herself and E.E.

       The day after maternal grandmother gave E.E. to Mrs. G., a social worker spoke

with mother, who confirmed that she had left E.E. with a friend and was then arrested.

Mother was homeless, refused to disclose her location to the social worker, and believed


                                            3
that E.E. was staying with maternal grandmother. Mother was not aware that maternal

grandmother had given E.E. to another relative. Mother did not make arrangements to

pick up E.E. upon release from custody because mother considered herself unstable, and

she advised the social worker that she remained unable to care for E.E.

       The social worker also met with E.E., who was staying with Mr. and Mrs. G. E.E.

reported that she had previously lived with her grandmother and had not seen her mother

for a while but wanted to see mother. E.E. reported that mother sometimes disciplined

her by hitting her hard on her arm, leaving a mark. Being hit would cause E.E. to cry.

E.E. liked staying with Mr. and Mrs. G. and was happy in their home.

       CFS temporarily detained E.E. and placed her in Mr. and Mrs. G.’s custody. CFS

filed a dependency petition under section 300, alleging that mother and father failed to

protect E.E. (§ 300, subd. (b)), father failed to provide E.E. with support (§ 300, subd.

(g)), and E.E.’s siblings had been abused or neglected by mother (§ 300, subd. (j)).

Mother did not attend the detention hearing. The juvenile court detained E.E. and

ordered once weekly supervised visits with mother.

       In June 2020, CFS reported that mother had been visiting with E.E. by telephone

and that the visits were going well. Mrs. G. believed that mother was in jail, but CFS

could not confirm.

       Two months later, CFS reported that mother had been detained in El Centro,

California. Mother refused to disclose to CFS why she was in custody. Mother was

released from custody in late October 2020 and immediately enrolled in a 12-month

residential drug treatment program.


                                             4
       E.E. continued to do well in the home of Mr. and Mrs. G. They were happy to

have E.E. in their home and were willing to adopt her.

       At a contested jurisdiction and disposition hearing held in November 2020, the

juvenile court sustained the allegations in the petition, removed E.E. from parental

custody, and bypassed reunification services for mother and father under subdivisions

(b)(10) through (b)(13) of section 361.5. E.E. was declared a dependent and continued to

be placed with Mr. and Mrs. G. Mother was allowed once monthly supervised visits with

E.E. The court set the selection and implementation hearing for March 2021.

       For that hearing, CFS reported that E.E. appeared happy and well-adjusted in her

placement with Mr. and Mrs. G. She was attending kindergarten online because of the

COVID-19 pandemic and was doing well. She had received all positive marks on her

report card. E.E. said that she liked doing math.

       Mr. and Mrs. G. had known E.E. since birth and wanted to adopt her. They

described their relationship with her as “a typical parent/child relationship.” E.E. mostly

called Mr. and Mrs. G. “‘aunt’ and ‘uncle’” but sometimes referred to them as her parents

when speaking with others about them.

       The social worker reported that after mother was released from custody she visited

with E.E. monthly and spoke regularly with E.E. on the telephone. The social worker

described the visits as “appropriate and loving.”

       The social worker asked E.E. how she felt about adoption, and E.E. “stated that if

she could, she would like to live with her mom and dad, but since they cannot take care

of her, she wants to live with her aunt and uncle ‘forever.’” E.E. wanted to continue


                                             5
talking to mother and sometimes visiting with her. The social worker believed that

terminating mother’s parental rights would not be detrimental to E.E.

       Mother testified at the selection and implementation hearing in May 2021. Mother

explained that because of the COVID-19 pandemic, she could visit only by telephone or

video conference starting in April 2020. The phone calls lasted from 10 to 30 minutes.

       Mother was incarcerated from mid-June 2020 through late October 2020. During

that period, mother’s only contact with E.E. was by phone and through written

correspondence. Mother spoke with E.E. every other day. Mother played tic-tac-toe with

E.E. in written correspondence.

       Starting in late November 2020, mother visited with E.E. in person once per

month. The first visit lasted the whole day, and the visits thereafter were about four

hours long. Mother never missed an in-person visit.

       E.E. usually visited mother at the women’s home where mother lived, but they

would leave to go to the park and to eat. Mother once visited E.E. at the caregivers’

home. During their visits, mother read to E.E., and she and E.E. painted rocks together.

Over the holidays, mother and E.E. exchanged gifts, and a couple of weeks after Easter

mother took E.E. to a park for an Easter egg hunt. During their last visit, mother took

E.E. (along with E.E.’s caregiver) to get E.E.’s ears pierced. Mother helped E.E. with a

school project during one visit, but mother did not know what school E.E. attended.

       Mother said that at the beginning of their visits E.E. was always “really happy and

excited” to see her. E.E. called her “‘Mommy,’” and the two would hug and kiss. When




                                             6
and if E.E. exited the car when they initially saw one another, E.E. would run to mother.

E.E. would get “a little sad” when the visits ended.

       Mother visited with E.E. by video about three times per week. Mother would read

books to E.E. before E.E. went to bed. Mother believed that all of E.E.’s needs were

being met by her caregivers, but mother nevertheless would send E.E. various items, such

as party decorations for an upcoming birthday, a dress, puzzles, and snacks.

       Mother explained that she believed she had occupied a parental role in E.E.’s life

since E.E.’s removal. At one point, E.E.’s caregivers disciplined her by taking an

electronic device away, and they told E.E. to talk to mother about it. Mother admonished

E.E. not to do whatever behavior resulted in the discipline. Mother said that she had been

consulted before E.E. got her hair cut and her ears pierced and about a surgery E.E.

needed to remove an extra tooth. Before mother ended a telephone conversation with

E.E., mother reminded E.E. to say “‘please’” and “‘thank you’” and to be nice.

       The juvenile court found E.E. likely to be adopted, and the court terminated

mother’s parental rights.1 As to the parental bond exception, the court found that “prong

one is met” but found that mother failed to carry her burden of proving that E.E. would

“suffer severe harm” or detriment if mother’s parental rights were terminated.

                                      DISCUSSION

       Mother argues that the juvenile court erred by terminating her parental rights,

because the parental bond exception applied. We are not persuaded.


1      The juvenile court also terminated father’s parental rights. Father is not a party to
this appeal.

                                             7
       When the juvenile court finds that a dependent child is likely to be adopted, it

must terminate parental rights and select adoption as the permanent plan unless it finds

that adoption would be detrimental to the child under one of several exceptions.

(§ 366.26, subd. (c)(1); In re Caden C. (2021) 11 Cal.5th 614, 630-631 (Caden C.).) The

exceptions allow “‘the court, in exceptional circumstances [citation], to choose an option

other than the norm, which remains adoption.’” (Caden C., supra, at p. 631, quoting In

re Celine R. (2003) 31 Cal.4th 45, 53.)

       Under the parental bond exception, the parent bears the burden of proving three

elements by a preponderance of the evidence: “(1) regular visitation and contact, and (2)

a relationship, the continuation of which would benefit the child such that (3) the

termination of parental rights would be detrimental to the child.” (Caden C., supra, 11

Cal.5th at pp. 631, 636 [construing § 366.26, subd. (c)(1)(B)(i)].)

       We review for substantial evidence the juvenile court’s findings on whether the

parent has regularly visited and whether a beneficial parental relationship exists. (Caden

C., supra, 11 Cal.5th at pp. 639-640.) Whether termination of parental rights would be

detrimental to the child because of the beneficial parental relationship is a discretionary

decision that we review for an abuse of discretion. (Id. at p. 640.) But we review any

factual findings underlying that decision for substantial evidence. (Ibid.)

       When “assessing whether termination would be detrimental, the trial court must

decide whether the harm from severing the child’s relationship with the parent outweighs

the benefit to the child of placement in a new adoptive home.” (Caden C., supra, 11

Cal.5th at p. 632, citing In re Autumn H. (1994) 27 Cal.App.4th 567, 575 (Autumn H.).)


                                              8
The parent must show that his or her relationship with the child “promotes the well-being

of the child to such a degree as to outweigh the well-being the child would gain in a

permanent home with new, adoptive parents.” (Autumn H., supra, at p. 575.) “A

showing the child derives some benefit from the relationship is not a sufficient ground to

depart from the statutory preference for adoption.” (In re Breanna S. (2017) 8

Cal.App.5th 636, 646, disapproved on other grounds in Caden C., at pp. 637, 638, fns. 6,

7.) In determining whether severing the parental relationship would be detrimental, the

court may consider issues ranging from “the specific features of the child’s relationship

with the parent and the harm that would come from losing those specific features to a

higher-level conclusion of how harmful in total that loss would be.” (Caden C., at

p. 640.) The court must also assess “how a prospective adoptive placement may offset

and even counterbalance those harms,” and in that regard the court may consider

“findings ranging from specific benefits related to the child’s specific characteristics up

to a higher-level conclusion about the benefit of adoption all told.” (Ibid.)

       In determining whether the parental bond exception applies, “the court balances

the strength and quality of the natural parent/child relationship in a tenuous placement

against the security and the sense of belonging a new family would confer. If severing

the natural parent/child relationship would deprive the child of a substantial, positive

emotional attachment such that the child would be greatly harmed, the preference for

adoption is overcome and the natural parent’s rights are not terminated.” (Autumn H.,

supra, 27 Cal.App.4th at p. 575; Caden C., supra, 11 Cal.5th at p. 633.)




                                              9
       The trial court did not abuse its discretion by concluding that the parental bond

exception did not apply. No party challenges the trial court’s finding that mother

maintained regular visitation and contact with E.E., and we agree that the finding is

supported by substantial evidence. But assuming for the sake of argument that the record

supports a finding that E.E. derived some benefit from continuing her relationship with

mother, the juvenile court did not abuse its discretion by determining that any benefits

derived from that relationship did not “outweigh[] ‘the security and the sense of

belonging a new family would confer.’” (Caden C., supra, 11 Cal.5th at p. 633.)

       Substantial evidence showed that mother shared an appropriate, loving, and

affectionate relationship with E.E. and that E.E. was emotionally bonded with mother to

some degree. But contrary to mother’s suggestion, there was no evidence that the

relationship was so significant on its own to outweigh the security and the stability of an

adoptive home. (Cf. Caden C., supra, 11 Cal.5th at pp. 633-634 [“When the relationship

with a parent is so important to the child that the security and stability of a new home

wouldn’t outweigh its loss, termination would be ‘detrimental to the child due to’ the

child’s beneficial relationship with a parent”]; id. at p. 635 [when a child has “‘very

strong ties’” with a parent and termination of parental rights “‘is likely to be harmful to

the child, courts should retain parental ties if desired by both the parents and the child’”].)

E.E. expressed excitement when visiting mother and, by mother’s account, “a little

sad[ness]” at the end of visits. Moreover, while E.E. expressed a desire to live with

mother if possible, she also wanted to live with Mr. and Mrs. G. forever. This evidence

demonstrates that the parent-child relationship, though beneficial to E.E., was not so


                                              10
strong as to outweigh the countervailing benefits of security and stability provided by an

adoptive home.

       In addition, mother did not present any evidence that E.E. would be greatly

harmed by severance of the parental relationship, or that the security and stability of a

new home would not outweigh the loss of this relationship. Though E.E. was sad when

her visits with mother ended, there was no evidence that her sadness was severe or

prolonged. There was also no evidence that such sadness adversely affected E.E.’s

behavior or general emotional well-being. (Cf. Caden C., supra, 11 Cal.5th at p. 633

[losing the parental relationship might result in “emotional instability and preoccupation

leading to acting out, difficulties in school, insomnia, anxiety, or depression”].) On the

contrary, the evidence demonstrates that E.E. was thriving in her placement with Mr. and

Mrs. G. She liked living with them, the social worker consistently described E.E. as a

happy child throughout her placement with them, and E.E. was doing well in school,

despite the challenges presented by the COVID-19 pandemic. Moreover, there was

affirmative evidence in the form of the social worker’s opinion that termination of

mother’s parental rights would not be detrimental to E.E.2


2       Mother’s reliance on In re S.B. (2008) 164 Cal.App.4th 289 (S.B.) is misplaced.
In that case, there was evidence (apart from the parent’s testimony) that termination of
parental rights would be detrimental. For example, one of the social workers who had
observed the father and the child together during numerous visits testified that the child
would suffer a “‘huge detriment’” at the loss of the parent-child relationship, and a
bonding study concluded that there was the potential for harm if the relationship was
severed. (Id. at p. 295; see also In re C.F. (2011) 193 Cal.App.4th 549, 558-559 [ “S.B. is
confined to its extraordinary facts” and “does not support the proposition a parent may
establish the parent-child beneficial relationship exception by merely showing the child


                                             11
          For all of these reasons, we conclude that the juvenile court did not abuse its

discretion by concluding that the benefit E.E. would receive from adoption was not

outweighed by any detriment E.E. might suffer from the termination of mother’s parental

rights.

                                         DISPOSITION

          The May 20, 2021, order terminating mother’s parental rights is affirmed.

          NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                   MENETREZ
                                                                                            J.


We concur:

MILLER
                   Acting P. J.

RAPHAEL
                             J.




derives some measure of benefit from maintaining parental contact”]; Seiser & Kumli,
Cal. Juvenile Courts Practice and Procedure (2021) § 2.171[5][i][C], p. 2-694 [S.B.
should be viewed as a “the result of a very unique factual situation”].)

                                                12